PER CURIAM.
Because it appeared that appellant, Irma Letty Villarreal, had abandoned this appeal by failing to file a brief or motion for extension of time, we ordered her to show cause why her appeal should not be dismissed. See Tex.R.App. P 74(l )(1). In a timely filed response, Villarreal stated that she wished to pursue this appeal but believed a brief was unnecessary because the sole issue decided *102by the underlying summary judgment was the applicability of chapter 81 of the Texas Civil Practices and Remedies Code. Villarreal contends this is a “straightforward, single-issue appeal,” yet she also contends this matter is one of “first impression” in an “emerging area of law.”
The appellee, Hugo Hernandez, M.D., filed a motion for affirmance or dismissal under Tex.R.App. P 74(7 )(1), arguing that Villarreal’s explanation is unreasonable. We agree. Without a brief containing assigned error, we have nothing to review on appeal.
Because Villarreal’s explanation is unreasonable, we dismiss this appeal. Tex.R.App. P 74(i)(l); see also Malone v. State Bar of Texas, 750 S.W.2d 295, 296 (Tex.App.—Beaumont 1988, no writ); Seminole, Inc. v. Oak Hollow Property Owners’ Ass’n, 669 S.W.2d 872, 872 (Tex.App.—Corpus Christi 1984, no writ).